IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. PD-1368-10



                               BUD PURDY, Appellant

                                           v.

                              THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SEVENTH COURT OF APPEALS
                         HUTCHINSON COUNTY



                                      Per curiam.


                                    OPINION


      A jury found Appellant guilty of aggravated assault and assessed punishment at 18

years' imprisonment. The Court of Appeals reversed the conviction, finding the evidence

factually insufficient. Purdy v. State, No. 07-09-00058-CR (Tex. App. — Amarillo 2010).
                                                                                   PURDY - 2

The State has filed a petition for discretionary review contending the Court of Appeals applied

an improper standard of review when it held the evidence was factually insufficient, and

questioning whether the "too weak" prong of the factual sufficiency analysis should be

abandoned.

       This Court granted discretionary review in Brooks in order to address whether a

meaningful distinction exists between a legal sufficiency standard under Jackson v. Virginia,

443 U.S. 307 (1979), and a factual sufficiency standard under Clewis v. State, 922 S.W.2d
126 (Tex. Crim. App. 1996), and whether there is a need to retain both standards. The Court

decided that the standard of review under Jackson v. Virginia is the only standard a reviewing

court should apply in determining whether evidence is sufficient to support each element of

an offense the State is required to prove beyond a reasonable doubt. The Court overruled all

cases to the contrary. Brooks v. State,      S.W.3d      (Tex. Crim. App. No. PD-0210-09,

delivered October 6, 2010), slip op. at 30. The parties’ motions for rehearing were denied on

November 17, 2010. The Court of Appeals in the instant case did not have the benefit of our

opinion in Brooks. Accordingly, we grant the State’s petition for discretionary review, vacate

the judgment of the Court of Appeals, and remand this case to the Court of Appeals for further

action in light of our opinion in Brooks.


Delivered: January 12, 2011
Do Not Publish